FILED
                           NOT FOR PUBLICATION
                                                                            AUG 15 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   13-30005

              Plaintiff-Appellee,                D.C. No.
                                                 3:11-cr-00022-RJB-3
 v.

LONNIE G. VERNON,                                MEMORANDUM*

              Defendant-Appellant.



UNITED STATES OF AMERICA,                        No.   13-30006

              Plaintiff-Appellee,                D.C. No.
                                                 3:11-cr-00028-RJB-1
 v.

LONNIE G. VERNON,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Alaska
                     Robert J. Bryan, District Judge, Presiding

                       Argued and Submitted August 2, 2016
                               Anchorage, Alaska

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: FISHER, PAEZ, and HURWITZ, Circuit Judges.

      Lonnie G. Vernon appeals his conviction for conspiracy to murder a federal

judge and an IRS employee, claiming his plea agreement was involuntarily

rendered. We dismiss his appeal.

       The government argues that Vernon waived all rights to directly appeal his

conviction. “This court regularly enforces ‘knowing and voluntary’ waivers of

appellate rights in criminal cases . . . .” United States v. Anglin, 215 F.3d 1064,

1066 (9th Cir. 2000). Two conditions, however, must be met: “(1) the language of

the waiver encompasses [the defendant’s] right to appeal on the grounds raised,

and (2) the waiver is knowingly and voluntarily made.” United States v. Jeronimo,

398 F.3d 1149, 1153 (9th Cir. 2005), overruled on other grounds by United States

v. Castillo, 496 F.3d 947, 957 (9th Cir. 2007) (en banc).

      As to the first issue, the waiver in Vernon’s plea agreement clearly

encompasses this appeal. The agreement has two separate waiver sections, one for

Appellate Rights and one for Collateral Attack Rights. In the Appellate Rights

section, the agreement provides: “The defendant waives the right to appeal the

conviction resulting from the entry of guilty plea to the charge set forth in this

agreement.” By contrast, the waiver in the Collateral Attack Rights section carves

out two exceptions: “1) any challenge to the conviction or sentence alleging

ineffective assistance of counsel . . . ; and 2) a challenge to the voluntariness of the

                                            2
defendant’s guilty plea.” Vernon’s suggestion that these two exceptions apply to

direct appeals is contradicted by the plain language of the agreement. The terms

are “clear and unambiguous.” United States v. Clark, 218 F.3d 1092, 1095 (9th Cir.

2000).

      As to the second issue, Vernon’s plea agreement, and therefore his waiver,

was entered into knowingly and voluntarily. Vernon’s statement that he had been

deprived of his medications did not raise a “genuine doubt” about his competency

to plead guilty. United States v. Garza, 751 F.3d 1130, 1134 (9th Cir. 2014). We

recognize that throughout the district court proceedings, Vernon forcefully

articulated his unorthodox opinions about our court system. However, “[h]is

comments and conduct were indicative of [his sovereign citizen] belief, not a lack

of competence. [Vernon] cannot now use those beliefs as an expression of

incompetency.” United States v. Neal, 776 F.3d 645, 657 (9th Cir. 2015).

Moreover, at the change of plea hearing, when asked by the court whether he

wanted to plead guilty, Vernon responded clearly: “Yes, I do want to enter. I’m

going to enter guilty, yes, I am.” He also clearly articulated that he understood the

waiver after it was explained by the district court: “Yes, that’s what was presented

to us.” These statements further support a finding of voluntariness. See United

States v. Kaczynski, 239 F.3d 1108, 1114-15 (9th Cir. 2001); Anglin, 215 F.3d at

1067. Vernon’s waiver is therefore valid and must be enforced.

                                           3
DISMISSED.




             4